RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4594-18T4

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.C.,

     Defendant-Appellant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF R.A.C.
and L.R.C.,

     Minors.
_________________________

                    Submitted June 2, 2020 – Decided June 26, 2020

                    Before Judges Hoffman and Currier.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Mercer County,
                    Docket No. FG-11-0030-18.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Louis W. Skinner, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Sookie Bae, Assistant Attorney General, of
            counsel; Julie B. Colonna, Deputy Attorney General, on
            the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Lynn B. Norcia,
            Designated Counsel, on the brief).

PER CURIAM

      Defendant R.C. appeals from the June 6, 2019 judgment of guardianship

terminating his parental rights to his minor children, R.A.C. (Ryder) and L.R.C.

(Lillian).1 We affirm, substantially for the reasons stated by Judge Wayne

Forrest in his comprehensive written opinion. We add these comments.

                                        I

      We summarize the most significant facts from the detailed review of the

evidence in Judge Forrest's opinion. In addition to Ryder and Lillian, defendant

has two other children, I.C. (Irene) and J.C. (Justin); at the time of the instant


1
   We use initials and pseudonyms to protect the family's privacy. R. 1:38-
3(d)(12). On January 15, 2019, R.O. (Robin), the children's biological mother,
executed an identified surrender of her parental rights to their maternal aunt and
uncle.
                                                                          A-4594-18T4
                                        2
guardianship trial, both Irene and Justin were in the sole custody of J.T.

(Jessica), their biological mother. Although Irene and Justin are not subject to

this appeal, defendant's relationship with them resulted in the initial involvement

of the Division of Child Protection and Permanency (the Division), after several

domestic violence incidents between defendant and Jessica.

      In October 2014, the Division first received a referral regarding Ryder and

Lillian, after defendant and Robin were involved in a physical altercation in the

presence of Ryder. Defendant put Robin in a "bear hug" after she punched him

several times. The incident resulted in Robin obtaining a temporary restraining

order (TRO); however, she dropped it two days later. A few days later, while

pregnant with Lillian, Robin was admitted for psychiatric treatment related to

depression and the hospital made a referral to the Division concerning her

mental health and fitness.

      Defendant cared for Ryder throughout Robin's admission. At the time, he

lived with his parents and was unemployed. He also informed the Division that

he is prescribed and smokes medical marijuana for his ulcerative colitis.

Defendant maintains he does not smoke marijuana in the presence of his

children. Defendant also admitted to having the physical altercation with Robin




                                                                           A-4594-18T4
                                        3
earlier that month. The Division completed a home assessment for defendant's

parents' home and no issues were noted.

      Between November 2014 and March 2016, the Division received

additional referrals involving domestic violence in the presence of children.

Robin also obtained and dropped a second TRO. On March 2, 2016, following

a referral received from the children's day care, the Division initiated an

emergency removal of the children and placed them in a licensed resource home.

      On March 4, 2016, the Division filed a verified complaint and received

custody, care and supervision of the children. The Division requested defendant

provide the names of any relatives who could be assessed for placement of the

children; he provided none. The court ordered defendant to participate in a risk

assessment and batterer's program and anger management. At that time, the

TRO remained in place and restrained defendant's ability to see the children.

      The Division then placed Ryder and Lillian with their maternal

grandparents.   In response, a Division caseworker testified that defendant

threatened to blow up their home. Ryder and Lillian were eventually placed

with their maternal aunt and uncle, after the maternal grandparents informed the

Division they no longer wanted to care for the children because of their concerns

regarding defendant.


                                                                         A-4594-18T4
                                       4
      Before the guardianship trial, the Division provided defendant with

individual counseling, domestic violence and substance abuse treatment, a ten-

week strengthening families program, a psychological and parenting capacity

evaluation and supervised visitation with the children. Although defendant had

many positive supervised visits with the children, he became "more erratic and

unpredictable" as the guardianship proceedings progressed, often threatening

and berating Division caseworkers.          During one visit, defendant took a

photograph and video of Ryder on the toilet because he claimed the resource

parents pinched and hit the child. He posted the video on Facebook proclaiming

the incident "will become a national matter."

      At the time of trial, defendant remained unemployed, had no permanent

housing, and had no realistic plan for reunification with his children. A Division

expert in the field of psychology, Dr. Barry Katz, testified that Ryder and Lillian

displayed signs of complex trauma because of their exposure to extreme parental

conflict, early instability, inappropriate expressions of anger, and inappropriate

behavior on the part of their parents. He concluded that the children experienced

a "trauma bond" in the presence of defendant. Dr. Katz opined that the resource

parents are the children's psychological parents and primary nurturing figures.

He concluded the removal of the children from the resource parents would be


                                                                           A-4594-18T4
                                        5
"horribly traumatic and would have compounding effects, not only in the short

term but in the long term as well." Dr. Katz recommended there be no continued

contact between defendant and the children.

      Another Division expert in the field of psychology, Dr. Meryl Udell,

testified that despite completing court ordered services, defendant failed to

attain improved parenting skills and anger management.          Dr. Udell noted

defendant's constant blaming of others and the minimization of his own

problems. She concluded there was nothing defendant could do to change his

personality structure in order to successfully parent his children. Dr. Udell

diagnosed defendant with narcissistic personality disorder, antisocial traits, and

impulse control disorder.

      The Division also produced Kevin Enright, Ph.D. as a fact witness. Dr.

Enright treated defendant for approximately two years, between 2016 and 2018,

as a Division-contracted provider.          Dr. Enright confirmed he never

recommended defendant visit his children unsupervised. Dr. Enright expressed

concerns about defendant's sexual judgment, noting: defendant admitted to

showering with his daughters at a young age; allowing Lillian to change in a

men's locker room, contrary to a court order; refusing to wear underwear




                                                                          A-4594-18T4
                                        6
underneath his kickboxing outfit; and the video of Ryder which he posted on the

internet.

      Defendant presented Dr. Gerald A. Figurelli as an expert in the field of

psychology.     Dr. Figurelli, testified that although defendant was not

experiencing "a diagnosable psychiatric illness that requires formal mental

health treatment," his personality test results "reflect his history of problems

with control over the expression of his anger and aggression; his history of

substance abusing behavior and his history of offending behavior." Dr. Figurelli

opined defendant was not fit to parent his children at the time of trial, but could

become fit if provided additional services, distinguishing between "capacity to

parent" and "being in a position to parent."

      However, Dr. Figurelli conceded there was no certainty that defendant

would benefit from additional services.        Furthermore, he testified that if

defendant failed to demonstrate progress after receiving additional services in a

three- to six-month timeframe, "the children's permanency needs at that point

would not be served by waiting any longer for [defendant] to be able to achieve

that level of parenting." On cross-examination, Dr. Figurelli acknowledged that

three to six months had already elapsed since his evaluation.          He further

acknowledged the children would experience the impact of the loss of their


                                                                           A-4594-18T4
                                        7
relationship with the resource parents, with whom they were "thriving," if

separated from them.

      In a detailed, 109-page opinion issued on the same day as the judgment of

guardianship, Judge Forrest concluded that the Division satisfied all four prongs

of the best interests of the child test, N.J.S.A. 30:4C-15.1a. The judge found Dr.

Katz, Dr. Udell and Dr. Figurelli to all be credible expert witnesses. Regarding

defendant's testimony, the judge noted he appeared "to lack a fundamental

understanding regarding the inappropriateness of his behavior in situations as

documented by [t]he Division, and the need for permanency for his two

children."

      Judge Forrest found the Division proved the children's safety, health and

development had been, and would continue to be endangered by a parental

relationship with defendant.       In this regard, the judge noted defendant's

inappropriate actions during visits, his failure to benefit from services provided

by the Division, and his inability to accept responsibility for his past actions,

especially those related to domestic violence and criminal behavior. The judge

further explained,

             Throughout the litigation, [defendant] has been unable to
             obtain and maintain stable and appropriate housing and
             stable employment. While [defendant] completed all of his
             court ordered services, he has not been able to benefit from

                                                                            A-4594-18T4
                                          8
               those services. [Defendant]'s behavior with his children
               and the Division declined as the litigation went on, and has
               not seen any improvement. Additionally, [defendant] has
               been unable to take responsibility for his own actions
               which led to his domestic violence and criminal history
               and history with the [D]ivision. Therefore, [defendant] is
               unable and unwilling to eliminate the harm facing [Ryder]
               and [Lillian], provide a safe and stable home for [Ryder]
               and [Lillian] and further delay in permanency will add to
               [the harm].

He also noted the children had "been in placement since March 2, 2016 and

deserve permanency, which can be achieved with their current relative

caretakers."

      Judge Forrest found the Division extended numerous resources to

defendant, but that he failed to take advantage of those services and continued

"his pattern of severe narcissism, intimidation, control and risk for emotional

abuse and neglect of his children." The judge found the Division proved by

clear and convincing evidence that the termination of parental rights would not

do more harm than good.

                                            II

      On appeal, defendant contends that the Division failed to prove all four

prongs of the best interests test. He presents the following points of argument:

               I.    THE LOWER COURT ERRED IN ITS
                     CONCLUSION THAT TERMINATION OF
                     PARENTAL RIGHTS IS IN THE BEST

                                                                              A-4594-18T4
                                            9
                  INTERESTS OF THE CHILDREN UNDER
                  N.J.S.A. 30:4C-15.1a.

                         A.    THE COURT BELOW ERRED IN
                               CONCLUDING THAT [RYDER]
                               AND [LILLIAN] WERE HARMED
                               BY [DEFENDANT].

                         B.    THE COURT BELOW ERRED IN
                               CONCLUDING             THAT
                               [DEFENDANT] IS UNWILLING OR
                               UNABLE TO ELIMINATE THE
                               ALLEGED       HARM       TO
                               DEFENDANT AND [LILLIAN] OR
                               TO PROVIDE A SAFE AND
                               STABLE HOME.

                         C.    THE COURT BELOW ERRED IN
                               CONCLUDING     THAT    [THE
                               DIVISION]         EXERCISED
                               REASONABLE    EFFORTS    TO
                               PROVIDE SERVICES TO HELP
                               [DEFENDANT] CORRECT THE
                               CIRCUMSTANCES THAT LED TO
                               THE CHILDREN'S PLACEMENT
                               OUTSIDE THE HOME.

                         D.    THE COURT'S CONCLUSION
                               THAT    TERMINATION   OF
                               PARENTAL RIGHTS WILL NOT
                               DO MORE HARM THAN GOOD IS
                               ERRONEOUS.

      Parents have a constitutionally protected right to enjoy a relationship with

and to raise their children. N.J. Div. of Youth and Family Servs. v. G.L., 191
N.J. 596, 605 (2007). "[T]erminations should be granted sparingly and with

                                                                          A-4594-18T4
                                      10
great caution because they irretrievably impair imperative constitutionally-

protected liberty interests and scores of centuries of societal family constructs."

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553 (2014). However,

a parent's rights are not absolute. Ibid.   "Because of its parens patriae

responsibility, the State may terminate parental rights if the child is at r isk of

serious physical or emotional harm or when necessary to protect the child's best

interests." Id. at 553-54.

      In order for the State to terminate parental rights, it must satisfy the

following prongs of the "best interests of the child" test by clear and convincing

evidence:

            (1) The child's safety, health or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The division has made reasonable efforts to provide
            services to help the parent correct the circumstances
            which led to the child's placement outside the home and
            the court has considered alternatives to termination of
            parental rights; and

                                                                           A-4594-18T4
                                       11
            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1a.]

The four prongs "are not discrete and separate; they relate to and overlap with

one another to provide a comprehensive standard that identifies a child's best

interests," with parental fitness being the critical issue. In re Guardianship of

K.H.O., 161 N.J. 337, 348 (1999).         The considerations involved are fact-

sensitive and require particularized evidence that address the specific

circumstances present in each case. Ibid.

      Our review of Judge Forrest's decision is limited. See N.J. Div. of Youth

& Family Servs. v. M.M., 189 N.J. 261, 278-79 (2007). We will not disturb a

trial judge's factual findings so long as they are supported by substantial credible

evidence. R.G., 217 N.J. at 552. We defer to the judge's evaluation of witness

credibility, and to his expertise in family court matters. Id. at 552-53; Cesare v.

Cesare, 154 N.J. 394, 411-13 (1998).

      Having reviewed the record in light of those legal standards, we find that

Judge Forrest's factual findings are supported by substantial credible evidence ,

and he reached correct legal conclusions based on those findings. Defendant's




                                                                            A-4594-18T4
                                        12
contentions on appeal are not supported by the record and are without sufficient

merit to warrant discussion. R. 2:11-3(e)(1)(E).

      We add these final comments. As Judge Forrest found, defendant remains

unable to secure employment and permanent housing due to his aggressive

nature and inability to work with others; he continues to be incapable of caring

for himself, much less for Ryder and Lillian. This was evidenced by his constant

outbursts and inappropriate behavior during his supervised visitation and

psychological evaluations. The record supports Judge Forrest's determination

that Ryder and Lilian have bonded with their maternal aunt and uncle, who wish

to adopt them, and the children would suffer severe harm if removed from their

care. The termination of defendant's parental rights is in the children's best

interests, as their need for a permanent, stable home is paramount.

      Affirmed.




                                                                        A-4594-18T4
                                      13